                                                                                     44-2       r2()



                                                     )




      Hfliff
jiteitt
7,;‘,t74E1
          ter                                             tic rr
          ),
 PoR7Vic


            s


1'
      .:71.1        /1)5t /4146//h
CL:1117141MN
                                     a /nar                        Axiehk c:‘,4
                                             754/                         'se)

                n2




                e                                -
      „              •
 -s                      at ,c71x 11
                                   :"„ed   LA.               -.1tet- t            41 0           e ?ILA_

                                 74 "
                              1 /2
                                           crita.,,:,tt
                                                                                  "Id "if   / 214zfeastc
                                     '




                                                              I
          .:              •-• .                                                                                                                                                7 — 4` •           1.   ..A
                                                                                                                                                                                                  1    I



                                                                                                                                                                                                             ,
,
                                                                                                                                                           ,              _-
                                                        AA"               I
                                                                      ,i ,
    _      i. t,b -,/ .7„ I .,
              e I ' ' i t
                                                 _A 1-
                                               cc • '            ,.
                                                                                •••           .       ...4474;
                                                                                                            .        .. - 4                         j*
                                                                                                                                       .41 tr errt t:                •.... .. .$
                                                                                                                                                                       ej 4- ;

      Lir
/ce in_ {, ' c' il 7—> e                          It        i             ' tott - ,iti t'l " 'er'           I      it .--,''%." .'• 1•/):(               satit•-;-"--+ et I..:
                                                                                                                                                                if
                                                                                                                          /A                                    it
                                                                                                                                                               • i 4 .0 • , tel e
Mt J:
   1: tt'l / c                            ' •-• ti . ( t . ' iti r c tc" ' ct 0 • t
                                                                                           S

                     4,
         il*,,,,,4, ,-.-4 ,-'-•       ..--- -, ,A„,- ‘, e       se is, JIL7.T                 •   '          ,.'              I -ir "I         e- , ;   , 1,4,11 ' •-,-               '

                                                                              7r
                                                                               ..e.
                                                                                 - le ,._         i                                                                       .
    ,;           •    -'1,
                                  4      i-er 1 - 2
                                                            e-  41.“ ( a k h 1 .liattele5 4:I,
                                                                      -                                                            1 ' - '..    '''',.,.ii-pra-44--;1 #„' -, -,-c----
                                                                                                                 ,,--- -
                             et eitect- 14..,                             er- c:7,4;),e2,-,1




                                                                                                                                                                                          -   _


                                                                                                                                                                               —4-1
    _




j
               USP6 2016




         0


         ftl




taw
5   t
00-6,
tzaa
noccA
cox-
w it.=
rot
-usz
ti,a”
    M
                    rtite?r *ides Court 'if Appeals
                            For the Seventh Circuit
                               Office of the Clerk
                     219 South Dearborn Street, Room 2722
                            Chicago, Illinois 60604
                                 312-435-5850


October 17, 2019

Dear Clerk,



The U.S. Court of Appeals received this document in error.

We are forwarding it to the Western District of Wisconsin for your consideration (case
3:17-cv-00907-JDP). If you have already received this document then please disregard
this letter.



                                               Sincerely,

                                               Pro Se Clerk #3
                                      _   INUIRELKJ,

                                                           KOPOSrt           osocar
                                                                        eerrogar
    OFFICE OF THE CLERK                                         -virriaes
                                                                                E
 Zliniteb getatert Court of AppealO
      for the Subentry Circuit                            ‘141:11/     001 .1 50
                                                                     $ OCT 1 -7 2019
  219 S. DEARBORN STREET                                   1P
                                                       ° a
                                                       0 000886189
CHICAGO, ILLINOIS 60604-1874                           MAILED FROM ZIP CODE 60604

      OFFICIAL BUSINESS




                                                                                       1
